DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12 recite the limitation "the shaft".  There is insufficient antecedent basis for this limitation in the claims. It appears the shaft is introduced in claim 6, however none of claim 9 or 12 currently depend on claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-8, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1).
With regard to claim 1, Lester discloses A flushing and aspirating device (fig. 3), comprising: a device housing (1) comprising: an aspirating channel (10); a flushing channel (11); a flushing and aspirating channel (31); and a valve chamber (22) in which the channels empty or emerge therefrom, respectively; and a manually operable valve push button (generally 23, including components of 44, 40) which is movably guided in the valve chamber against the force of a reset spring (24) and which has at least one sealing section (41, 42, 43) for controlling the connection of the flushing and aspirating channel to the aspirating channel and/or the flushing channel; wherein the valve push button including the at least one sealing section is formed as a single piece (see Fig. 5a-5c). 
However, Lester does not disclose that the entire valve push button is formed of a single piece of an elastic rubber material. 
Russo teaches a push button (17 and 16) that includes a button portion and a shaft portion extending into a valve chamber (see Fig. 2, valve chamber 14). The entire component is made of an elastic rubber material (Col 4, line 36- Col 5, line 5). Because the two components are structurally similar, the material of Russo could be used in the push button of Lester. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester with the material used by Russo because the substitution of one material for another is well known in the art and would not change the overall function of the device (Col 4, line 36-Col 5, line 5). 
With regard to claim 2, Lester discloses wherein the valve push button comprises a bore (see element 50 and where 23 is pointing), which is open towards the housing bottom of the valve chamber (at 62), with a shoulder being a base of the bore, against which the reset spring is braced (surface on the inside of the open end of 62 is considered the shoulder in which the reset spring is braced).
With regard to claim 6, Lester discloses wherein the valve push button comprises an actuating section (44), a cylindrical shaft (where 23 is pointing)  and a cylindrical middle section in between (50), relative to which the actuating section and the shaft are respectively set back radially inwards.
With regard to claim 7, Lester discloses wherein on the valve push button on the shaft, a sealing section (43) is formed as a radially outwardly projecting annular sealing lip (flanges 46/48/49) as being part of a single piece (sealing section 43 is formed of a single elastomeric material), which blocks the connection of the flushing and aspirating channel to the flushing channel in a first valve position of the valve push button (Fig. 5a) and releases it in a second valve position of the valve push button (Fig. 5b).
With regard to claim 8, Lester discloses wherein on the valve push button on the middle section (at around 50), a sealing section formed as a radially outwardly projecting annular sealign lip (46/48/49) as being part of the single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (Fig. 5a) and blocks it in the second valve position (fig. 5b).
With regard to claim 14, Lester discloses wherein the valve push button comprises a shoulder (see Fig 3 and 4, the shoulder is considered 54 which are legs having a latch), which in the first valve position rests against the device housing or against a cover connected to the device housing (latch 54 of the push button rests against the housing at 21 in a neutral position).
With regard to claim 15, Lester discloses wherein the aspirating channel comprises an outwardly open aspiration regulating opening (at 14).
With regard to claim 17, Lester discloses wherein on the valve push button on the middle section (around 50), a sealing section is formed as a single piece (42), which releases the connection of the flushing and aspirating channel to the aspirating channel in the first valve position of the valve push button (fig. 5a) and blocks it in the second valve position (Fig. 5b).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722).
With regard to claim 3, Lester/Russo teach the claimed invention except for a guiding projection. 
Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale


Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the guiding projection as taught by Abbott for the purpose of retaining the spring on the housing (as shown in Fig. 1 of Abbott).

Claim 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Abbott (US 1,131,722) and Jousson (US 4,907,744).
With regard to claim 4, Lester discloses wherein the push button comprises a stepped bore, which is open towards the bottom of the valve chamber (at 62), having a smaller (see tapered portion at 23) and larger bore diameter (at 50 and at distal end near 43) and having a shoulder (the inner surface of 62 in which the spring is braced), against which the reset spring is braced. 
However, Lester/Russo does not teach the smaller bore being corresponding ot the guiding projection and the larger bore corresponding to at least the outer diameter of the spring. 
	Abbott teaches a similar push valve type device (Fig. 1) having a reset spring (27) and a guiding projection (see Fig below) rising up from a housing bottom of the valve chamber, on which both the valve push button and the reset spring are guided (while the push valve does not make direct contact with the guiding projection, the fact that the guiding projection retains the spring in a specific position, this function in turn helps to guide the valve while it is moving in the valve chamber). 
	
    PNG
    media_image1.png
    403
    552
    media_image1.png
    Greyscale


Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the guiding projection as taught by Abbott for the purpose of retaining the spring on the housing (as shown in Fig. 1 of Abbott).
However, Lester/Russo/Abbott do not teach the smaller bore being corresponding to the guiding projection and the larger bore corresponding to at least the outer diameter of the spring.
Jouson teaches a similar push button device (fig. 1), having a bore (see fig below) and a reset spring 27). The smaller bore could correspond to the guiding projection in the center of the spring (As taught in abbot) and the larger bore corresponds to the outer diameter of the spring. 

    PNG
    media_image2.png
    331
    425
    media_image2.png
    Greyscale

.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo/Abbott with the two sized bores as taught by Jousson for the purpose of retaining the spring in place with the push button (as shown in Fig. 1 of Jousson). 
With regard to claim 5, Lester/Russon/Abbott teach the claimed invention except for the shoulder being a specific location. 
Jousson teaches the shoulder (the proximal end face of the large bore where the spring is abutted against the valve push button) is situated in a middle section of the valve push button (Fig. 1). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo/Abbott with the two sized bores as taught by Jousson for the purpose of retaining the spring in place with the push button (as shown in Fig. 1 of Jousson). 

Claim 9-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Peters (US 4,217,934).
With regard to claim 9 and 18, Lester teaches sealing sections that having the same diameter. 
However, Peters teaches a push valve (generally the component between element 60 and 62 in Fig. 2) having sealing sections (120 and 52) that having differing diameters. Thus the size of the two sealing sections could be altered as a matter of design choice in order to provide sealing in a valve chamber with varying diameter. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
With regard to claim 10, Lester/Russo teach the claimed invention except for an end stop. 
Peters teaches the sealing section in the middle section (see Fig below) rests agains an end stop of the device housing (see Fig below). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 

    PNG
    media_image3.png
    518
    475
    media_image3.png
    Greyscale

With regard to claim 11, Lester/Russo teach the claimed invention except for a stepped valve chamber. 
Peters teaches the valve chamber is stepped with a first valve chamber (at 56 in Fig. 2) having a larger chamber in which the aspirating channel (in this case, channel 104 could be considered the aspirating channel) and the flushing and aspirating channel (106) empty or emerge therefrom, and with a second valve chamber (at 34) in which the flushing channel (103) empties. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with the varying diameter sealing section as taught by Peters for the purpose of providing sealing in a valve chamber with varying diameter (as shown in Fig. 2). Further changing the size or diameter of the valve chamber and the corresponding sealing sections is a matter of design choice and does not alter the overall function of the device. 
With regard to claim 12, Lester discloses wherein the shaft ((see tapered portion where 23 is pointing in Fig. 5a) is smaller than the diameter of the second valve chamber (the shaft would necessarily be smaller than any portion of the valve chamber in order to perform its function of sliding within the valve chamber). 
With regard to claim 13, Lester discloses wherein the sealing section (43) formed on the shaft (51) in the first valve position of the valve push button is situated at the side facing the first valve chamber of the flushing channel emptying into the second valve chamber  (Fig. 5a) and in the second valve position (Fig 5b) it is situated at the side facing away from the first valve chamber of the flushing channel emptying into the second valve chamber.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,502,508) in view of Russo (US 7,779,842 B1) and in further view of Askem et al. (US 2017/0368239 A1).
With regard to claim 16, Lester/Russo teach the elastic rubber material. 
However, Lester/Russo do not teach silicone. 
Askem teaches that rubber and silicone are interchangeable materials ([0145]). Thus the rubber of Russo could be substituted with silicone. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lester/Russo with silicone as taught by Askem because the substitution of one material for another is well known in the art and does not affect the overall function of the device. 
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. Applicant states that Lester teaches a away from the claimed limitation of a valve push button including a sealing section that is formed as a single piece. Applicant points to Lester column 3, lines 21-25 stating that the valve member 23 has rigid plastics and elastomeric sealing. While it is agreed that Lester teaches a valve push button made of a more than one piece having at least two different materials, the cited paragraph does not indicate that the valve push button could not or should not be made of a single piece of a single material. In order to show a teaching away, the prior art would need to suggest that it would not be preferable to make the valve in a single piece. Simply teaching the valve being made in two pieces would not be sufficient to be considered a teaching away.
Applicant further states that the combination with Russo would not be obvious as the structures between Lester and Russo are different. Specifically, that Russo does not teach an equivalent sealing flanges as taught by Lester. 
As shown in the figures below, Lester (first figure) shows a valve push button with a stem (50), seals (46/48/49), and opening or narrowed portion (51). As the push button moves up and down 51 aligns with the channels 27/28/31 and allows fluid to flow. When 51 moves out of alignment with the channels, fluid is prevented from flowing. 

    PNG
    media_image4.png
    431
    474
    media_image4.png
    Greyscale

Similarly, Russo (shown below) also teaches a valve push button with a stem (where 16 and 18 are pointing), seals (walls of the stem are the same as the width of the valve seat 14 and form a seal against the valve seat), and an opening (20) that allows fluid to flow when aligned with channels (13/15) and prevents fluid flow when not aligned as the push button moves up and down. 


    PNG
    media_image5.png
    538
    685
    media_image5.png
    Greyscale

Therefore, while the sealing elements between Lester and Russo are slightly different the overall structure and function are the same between the two references. Therefore, it would be reasonable to combine Russo with Lester. Russo teaches that the push valve button is a single piece of an elastic rubber (as stated in the Office Action) such that the thumb push portion, the stem and seals are all one piece. Thus, this type of single piece valve could be used in place of a multi-piece valve made of different materials. The claims would need to further define the structure of the valve push button in order  to overcome the current rejection over Lester in view of Russo. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783